Citation Nr: 1147297	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a seizure disorder.

2.  Entitlement to a compensable rating for Dupuytren's Contracture, right hand.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 40 percent rating for his seizure disorder, and continued his noncompensable rating for his Dupuytren's Contracture of the right hand.

In October 2010, the Board remanded the issues listed on the title page of this decision to the RO for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's seizure disorder is characterized by no major seizure disorders during the pendency of the claim, and at most seven minor seizures weekly. 

2.  The Veteran's Dupuytren's Contracture of the right hand is characterized by pain and a 20 degree flexion deformity of the right little digit at the proximal interphalangeal (PIP) joint, but no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

2.  The criteria for a 10 percent rating, but no greater, for Dupuytren's Contracture of the right hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2006 letter, provided to the Veteran before the February 2006 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in July 2006.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2010, instructed the AOJ to obtain copies of all pertinent VA treatment records since February 2006, and to schedule the Veteran for VA neurological and orthopedic examinations.  The Board finds that the AOJ has complied with those instructions.  It obtained copies of all pertinent VA treatment records since February 2006, and scheduled the Veteran for VA neurological and orthopedic examinations which were performed in February 2011.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records, have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Indeed, the Veteran reported at his February 2011 VA examination that he is employed on a full-time basis.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis:  A Disability Rating in Excess of 40 Percent for a Seizure Disorder

The Veteran was granted service connection with a 10 percent disability rating for his seizure disorder effective May 11, 2002.  In subsequent rating decisions, the RO increased his rating to 20 percent as of September 26, 2002, and to 40 percent as of March 3, 2003.  The Veteran filed a new claim for an increased rating in October 2005-which began the current appellate period-and the RO continued the Veteran's 40 percent rating in a February 2006 rating decision.

Pursuant to the General Rating Formula for Major and Minor Epileptic Seizures, a 40 percent rating applies where there is at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating applies where the appellant is averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  An 80 percent rating applies where the appellant is averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent rating applies where the appellant is averaging at least 1 major seizure per month over the last year.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

In his October 2005 claim, the Veteran alleged that his seizure disorder had worsened.

A VA treatment record dated October 2005 includes a report that the Veteran was seen in the emergency room (ER) because he was running out of his seizure medication and felt tremulous.  The VA clinician noted that the Veteran still had a partial supply of his seizure medication, and had not had any seizures at the ER.  The clinician diagnosed the Veteran with a seizure disorder.

VA provided the Veteran with an epilepsy and narcolepsy compensation and pension (C&P) examination in February 2006.  The examiner noted that the Veteran reported that his most recent generalized tonic-clonic seizure occurred two years ago (i.e., in February 2004).  The Veteran also reported that his small partial seizures are not associated with a loss of awareness.  He also reported that he has auras almost once a day.  The Veteran also reported that a magnetic resonance imaging (MRI) test of his brain was normal.  The VA examiner diagnosed the Veteran with simple partial epilepsy with a history of generalization up to 2 years ago, but none since.

Later in February 2006, a VA physician diagnosed the Veteran with a seizure disorder, which was stable.  VA physicians also found that the Veteran had no abnormal findings on physical examination, a normal MRI of the brain, and a normal electroencephalogram (EEG).  VA physicians opined that the Veteran is eligible for full employment from a neurological perspective, and that he requires daily medication.

In his June 2006 notice of disagreement, the Veteran asserted that he is on a high dose of medication for his seizures, and that he experiences memory loss, dizziness, lightheadedness, and fatigue.  The Veteran also reported that he had had several mini-seizures since before his February 2006 evaluation.  The Veteran again reported experiencing numerous mini-seizures, as well as ongoing moderate-to-severe headaches, dizziness, and lightheadedness.

The Veteran told a VA clinician in January 2007 that he was accidentally hit in the right side of his head while at work, and the left side of his head then slammed into a metal bar.  The Veteran reported having blurred vision and nausea after the accident.  In February 2007, the Veteran reported experiencing seizures with lightheadedness and déjà vu for 30 minutes daily since the accident; he also stated that he has been unable to work since the accident.  The VA physician diagnosed the Veteran with a chronic daily headache, and specified that it was probably a tension type with analgesic rebound component, and not a migraine.  The VA physician also diagnosed the Veteran with poorly controlled complex partial seizures.  In March 2007, a VA physician administered another EEG and found that it was normal; he concluded that "there is no evidence to support the diagnosis of seizure."

VA provided the Veteran with a second epilepsy and narcolepsy C&P examination in February 2011.  The examiner reviewed the claims file and medical records.  The examiner noted that the Veteran reported that he had no episodes of generalized non-convulsive epilepsy during the last 12 months, and no episodes of simple partial epilepsy in the past 12 months.  The Veteran also reported that he was employed on a full-time basis, and that he had missed less than 1 week in the past 12 months as a result of his seizure symptoms.  The VA examiner diagnosed the Veteran with a seizure disorder.  The examiner opined that the disorder had no significant effects on the Veteran's usual occupation.  The examiner further found that the Veteran's seizure disorder had moderate effects on his participation in exercise and sports; mild effects on his chores, recreation, and traveling; and no effects on his shopping, feeding, bathing, dressing, toileting, and grooming.

The Board finds that the evidence of record supports a continuance of the 40 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).  The most recent major seizure reflected in the claims file occurred in approximately February 2004-before the current appellate period-by the Veteran's own report.  Additionally, the Veteran reported that his most frequent symptoms of minor seizures occurred daily-that is, an average of 5 to 8 minor seizures weekly, which is commensurate with a 40 percent disability rating.  Furthermore, the Veteran most recently reported daily symptoms in February 2007, and, in March 2007, a VA physician determined, based on a normal EEG, that "there is no evidence to support the diagnosis of seizure."  A higher disability rating is not for application because the Veteran has not had at least 1 major seizure in 4 months over the last year, or 9-10 minor seizures per week, at any time during the appellate period.

The Board notes that the Veteran reported in February 2007 that he was unemployable because of his seizure disorder.  The Board finds that the Veteran's own determination about the impact of his seizure disorder on his capacity for employment is outweighed by the conclusions of the VA clinicians and examiners, based on their greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Specifically, VA physicians opined in February 2006 that the Veteran is eligible for full employment from a neurological perspective; the February 2011 VA examiner opined that the Veteran's seizure disorder had no significant effects on his usual occupation; and the Veteran himself reported in February 2011 that he was employed on a full-time basis.  Because the most probative evidence of record shows that the Veteran is both employable and employed, separate consideration of a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's service-connected seizure disorder, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.

Analysis:  A Compensable Disability Rating for Dupuytren's Contracture, Right Hand

The Veteran was granted service connection with a noncompensable disability rating for his Dupuytren's Contracture of the right hand effective May 11, 2002.  The Veteran filed a new claim for an increased rating in October 2005-which began the current appellate period-and the RO continued the Veteran's noncompensable rating in a February 2006 rating decision.  In that decision, the RO explained that Dupuytren's Contracture is not specifically listed in the Rating Schedule, and that it is therefore rated analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5227, to which its functions affected and anatomical localization and symptoms are closely related.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5227 (2011).

A noncompensable rating applies for favorable or unfavorable ankylosis of the ring or little finger of the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2011).

In his October 2005 claim, the Veteran alleged that his right ring finger had worsened.  

VA provided the Veteran with a C&P examination of his hand, thumb, and fingers in February 2006.  The examiner noted that the Veteran reported that his right palm was becoming more stiff and painful, and that the pain increases when doing gripping-type activities, and when he is at work.  On testing, the VA examiner found that the Veteran had full function and use of his hand, was able to oppose all fingers without difficulty, had sensation grossly intact in all fingertips, had symmetric grip strength, and had no pain with range of motion.  The examiner found that the Veteran had a long and palpable contracture ridge in his palm, but that his finger had not really contracted yet.  The examiner diagnosed the Veteran with right palm Dupuytren's Contracture, and opined that "it is more likely as not he has had an increase in his level of disability.  The scar ridge is becoming more prominent and painful and will eventfully start to contract his fingers."

VA provided the Veteran with a second C&P examination of his hand, thumb, and fingers in February 2011.  The examiner reviewed the claims file and medical records.  The examiner noted that the Veteran reported that since his February 2006 C&P examination his flexion deformity has worsened and his calcium buildup has increased, causing pain.  The Veteran noted that he is right-hand dominant.  The Veteran reported experiencing pain, limited motion, deformity, and stiffness in the little digit of his right hand.  

On examination, there was no objective evidence of pain, no amputation of a digit or part of a digit, and no ankylosis.  The examiner found a 20 degree flexion deformity of the right little digit at the PIP joint.  Additionally, the examiner found a 1.8 x 0.9 firm, tender plaque between the 4th and 5th digit palmar surface of the metacarpal area of the right hand consistent with calcium build-up.  There was tenderness along the 5th digit tendon on the palmar surface of the hand which the examiner noted is consistent with Dupuytren's Contracture.  The examiner diagnosed the Veteran with symptomatic Dupuytren's Contracture of the 5th digit of the right hand.  The Veteran reported that he was employed on a full-time basis, and did not report missing any time from work as a result of his right hand symptoms.  The examiner opined that the disorder had no significant effects on the Veteran's usual occupation.  The examiner further found that the Veteran's Dupuytren's Contracture had severe effects on his participation in sports; moderate effects on his chores and exercise; mild effects on his shopping, recreation, feeding, bathing, dressing, toileting, and grooming; and no effects on his traveling.

As noted above, the intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Flexion elicits such manifestations.  Id.  The Court has held that that 38 C.F.R. § 4.59 applies to painful motion of the joints even when arthritis is not present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In accordance with the above, the Board finds that the evidence of record supports a 10 percent disability rating throughout the appellate period.  Specifically, the February 2006 VA examiner opined that "The scar ridge is becoming more prominent and painful."  Furthermore, the February 2011 VA examiner found a 20 degree flexion deformity of the right little digit at the PIP joint.  Finally, the Veteran has consistently alleged that he experiences pain in his right hand.  Consequently, a minimum compensable rating is for application.  Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59 (2011).  A higher disability rating is not for application because the February 2011 VA examiner found that the Veteran does not have ankylosis of any digits, and a higher disability rating only applies in cases of ankylosis of multiple digits.  38 C.F.R. § 4.71a (2011).

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's service-connected Dupuytren's Contracture of the right hand, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the analogous rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.





ORDER

A disability rating in excess of 40 percent for a seizure disorder is denied.

A disability rating of 10 percent for Dupuytren's Contracture, right hand is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


